Exhibit 10.3

 

_______________, 2020

 

Apex Technology Acquisition Corporation

533 Airport Boulevard, Suite 400

Burlingame, CA 94010

 

Re: Lock-Up Agreement

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Business Combination Agreement and Plan of Reorganization (the “BCA”)
entered into by and among Apex Technology Acquisition Corporation, a Delaware
corporation (the “Company”), Athena Technology Merger Sub, Inc., a Delaware
corporation (“Merger Sub 1”), Athena Technology Merger Sub 2, LLC, a Delaware
limited liability corporation (“Merger Sub 2”), and AvePoint, Inc., a Delaware
corporation (“AvePoint”), pursuant to which, among other things, Merger Sub 1
will be merged with and into AvePoint on the date hereof, with AvePoint
surviving such merger as a wholly owned subsidiary of the Company, followed
immediately thereafter by a forward merger between Merger Sub 2 and the
surviving company, with Merger Sub 2 surviving the merger (the “Merger”).

 

In order to induce the Company to proceed with the Merger and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned (the “Securityholder”) hereby agrees with the
Company as follows:

 

1. Subject to the exceptions set forth herein, the Securityholder agrees not to,
without the prior written consent of the board of directors of the Company, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Securities and Exchange Commission promulgated
thereunder, any shares of Common Stock, par value $0.0001 per share, of the
Company (“Common Stock”) held by it immediately after the effective time of the
Merger, any shares of Common Stock issuable upon the exercise of options to
purchase shares of Common Stock held by it immediately after the effective time
of the Merger, or any securities convertible into or exercisable or exchangeable
for Common Stock held by it immediately after the effective time of the Merger
(including any shares of Class A Common Stock, par value $0.0001 per share, of
the Company) (the “Lock-up Shares”), (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Lock-up Shares, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii) (the actions specified in clauses (i)-(iii),
collectively, “Transfer”) until 180 days after the closing date of the Merger
(the “Lock-Up Period”).

 

2. The restrictions set forth in paragraph 1 shall not apply to:

 

(i)in the case of an entity, (A) to another entity that is an affiliate (as
defined in Rule 405 promulgated under the Securities Act of 1933, as amended) of
the undersigned, or to any investment fund or other entity controlling,
controlled by, managing or managed by or under common control with the
undersigned or affiliates of the undersigned or who shares a common investment
advisor with the undersigned or (B) as part of a distribution to members,
partners or shareholders of the undersigned;

 



 

 

 

(ii)in the case of an individual, Transfers by gift to members of the
individual’s immediate family (as defined below) or to a trust, the beneficiary
of which is a member of one of the individual’s immediate family, an affiliate
of such person or to a charitable organization;

 

(iii)in the case of an individual, Transfers by virtue of laws of descent and
distribution upon death of the individual;

 

(iv)in the case of an individual, Transfers by operation of law or pursuant to a
court order, such as a qualified domestic relations order, divorce decree or
separation agreement;

 

(v)in the case of an individual, Transfers to a partnership, limited liability
company or other entity of which the undersigned and/or the immediate family (as
defined below) of the undersigned are the legal and beneficial owner of all of
the outstanding equity securities or similar interests;

 

(vi)in the case of an entity that is a trust, to a trustor or beneficiary of the
trust or to the estate of a beneficiary of such trust;

 

(vii)in the case of an entity, Transfers by virtue of the laws of the state of
the entity’s organization and the entity’s organizational documents upon
dissolution of the entity;

 

(viii)transfers of any shares of Common Stock or other securities acquired as
part of the Private Placements with PIPE Investors (each as defined in the BCA)
or issued in exchange for, or on conversion or exercise of, any securities
issued as part of the Private Placements with PIPE Investors;

 

(ix)transactions relating to Common Stock or other securities convertible into
or exercisable or exchangeable for Common Stock acquired in open market
transactions after the effective time of the Merger, provided that no such
transaction is required to be, or is, publicly announced (whether on Form 4,
Form 5 or otherwise, other than a required filing on Schedule 13F, 13G or 13G/A)
during the Lock-Up Period;

 

(x)the exercise of stock options or warrants to purchase shares of Common Stock
or the vesting of stock awards of Common Stock and any related transfer of
shares of Common Stock to the Company in connection therewith (x) deemed to
occur upon the “cashless” or “net” exercise of such options or warrants or (y)
for the purpose of paying the exercise price of such options or warrants or for
paying taxes due as a result of the exercise of such options or warrants, the
vesting of such options, warrants or stock awards, or as a result of the vesting
of such shares of Common Stock, it being understood that all shares of Common
Stock received upon such exercise, vesting or transfer will remain subject to
the restrictions of this Letter Agreement during the Lock-Up Period;

 

(xi)Transfers to the Company pursuant to any contractual arrangement in effect
at the effective time of the Merger that provides for the repurchase by the
Company or forfeiture of Common Stock or other securities convertible into or
exercisable or exchangeable for Common Stock in connection with the termination
of the Securityholder’s service to the Company;

 

(xii)the entry, by the Securityholder, at any time after the effective time of
the Merger, of any trading plan providing for the sale of shares of Common Stock
by the Securityholder, which trading plan meets the requirements of Rule
10b5-1(c) under the Exchange Act, provided, however, that such plan does not
provide for, or permit, the sale of any shares of Common Stock during the
Lock-Up Period and no public announcement or filing is voluntarily made or
required regarding such plan during the Lock-Up Period;

 



2

 

 

(xiii)transactions in the event of completion of a liquidation, bona fide
third-party tender offer, merger, consolidation, stock exchange or other similar
transaction which results in all of the Company’s securityholders having the
right to exchange their shares of Common Stock for cash, securities or other
property in one transaction or a series of related transactions; and

 

(xiv)transactions to satisfy any U.S. federal, state, or local income tax
obligations of the Securityholder (or its direct or indirect owners) arising
from a change in the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), or the U.S. Treasury Regulations promulgated thereunder (the
“Regulations”) after the date on which the BCA was executed by the parties, and
such change prevents the Merger from qualifying as a “reorganization” pursuant
to Section 368 of the Code (and the Merger does not qualify for similar tax-free
treatment pursuant to any successor or other provision of the Code or
Regulations taking into account such changes), in each case solely and to the
extent necessary to cover any tax liability as a direct result of the
transaction.

 

provided, however, that (A) in the case of clauses (i) through (vii), these
permitted transferees must enter into a written agreement, in substantially the
form of this Letter Agreement (it being understood that any references to
“immediate family” in the agreement executed by such transferee shall expressly
refer only to the immediate family of the Securityholder and not to the
immediate family of the transferee), agreeing to be bound by these Transfer
restrictions. For purposes of this paragraph, “immediate family” shall mean a
spouse, domestic partner, child (including by adoption), father, mother, brother
or sister of the undersigned, and lineal descendant (including by adoption) of
the undersigned or of any of the foregoing persons; and “affiliate” shall have
the meaning set forth in Rule 405 under the Securities Act of 1933, as amended.

 

3. In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described therein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

4. If another party or group acquires from the Company beneficial ownership of
or any options or securities convertible into or exercisable or exchangeable for
at least 0.5% of the then outstanding shares of any class of equity securities
of the Company and the Company either does not enter into a Letter Agreement
with transfer restrictions with respect to such party’s or group’s ownership or
enters into a Letter Agreement with such party or group which includes transfer
restriction provisions that are less favorable to the Company than those
contained in this Letter Agreement, then the provisions of this Letter Agreement
shall be automatically amended to the extent necessary to conform them to the
corresponding provisions of the agreement with such party or group (or if no
such agreement is entered into, be removed) and the Company shall promptly
notify Securityholder in writing of such amendments; provided that
Securityholder may, by written notice to the Company, reject each such change
individually (or group of changes as a whole) and elect to retain the provisions
in effect as of immediately prior to the date on which such provisions would
have otherwise been amended in accordance with this paragraph. For clarity, this
Section 4 shall not apply to any provisions of that certain Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and between the
Company, Apex Technology Sponsor LLC, Cantor Fitzgerald & Co., and certain other
parties thereto, and any transfer restrictions contained or referenced therein
(or to any permitted transferees of parties thereto). The Company represents
that it has not entered into, nor failed to enter into, any agreement with a
party or group prior to the date hereof that would violate this paragraph if
entered into after the date hereof. The provisions of this section 4 shall not
be applied in the case of an early release from the restrictions described in
any such Letter Agreement in connection with an underwritten public offering,
whether or not such offering or sale is wholly or partially a secondary offering
of the Common Stock (an “Underwritten Sale”), provided that the undersigned, to
the extent the undersigned has a contractual right to demand or require the
registration of the undersigned’s Lock-up Shares or otherwise “piggyback” on a
registration statement filed by the Company for the offer and sale of its Common
Stock, is offered the opportunity to participate on a basis consistent with such
contractual rights in such Underwritten Sale.

 



3

 

 

5. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the undersigned Securityholder and the Company.

 

6. No party hereto may assign either this Letter Agreement or any of its rights,
interests or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Securityholder and each of its respective successors, heirs and assigns and
permitted transferees.

 

7. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the Delaware Chancery
Court, and irrevocably submit to such jurisdiction and venue, which jurisdiction
and venue shall be exclusive and (ii) waive any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum.

 

8. This Letter Agreement shall terminate on the expiration of the Lock-up
Period.

 

[remainder of page intentionally left blank]

 

4

 

 

  Very truly yours,         If stockholder is an individual:         Signature:
          Print Name:           If stockholder is an entity:

 

  Name of Stockholder:  

 

  Signature:           Name:           Title:  

 

[Signature Page to Lock-Up Agreement]



 

 





 

